IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                 No. 00-50366
                              (Summary Calendar)



JOSE A. JIMENEZ,

                                                         Plaintiff-Appellant,

versus


WILLIAM A. HALTER, ACTING COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                               (DR-98-CV-1)
                          --------------------
                            February 28, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Jose Jimenez appeals from the district

court’s judgment affirming the denial of his application for Social

Security disability benefits. The administrative law judge (“ALJ”)

determined that the record did not support Jimenez’s subjective

complaints     of    pain   and   that   Jimenez   was   not   prevented   from

performing past relevant work or other work available in the

national economy.        Jimenez does not directly address any finding

that he could perform particular work, but argues that the ALJ (1)


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
erred in finding that his pain was not disabling; (2) erred by

failing to consider the combined effects of his emotional problems

and the side-effects of his medications; and (3) gave insufficient

weight to the opinion of his “treating physicians.”                     Jimenez also

asserts that the ALJ’s decision should be reversed because of

delays in resolving the claim.

       Our review “is limited to determining whether the decision is

supported by substantial evidence in the record and whether the

proper legal standards were used in evaluating the evidence.”

Villa       v.   Sullivan,    895    F.2d       1019,   1021    (5th    Cir.    1990).

“Substantial       evidence    is    more   than    a   scintilla,      less    than a

preponderance, and is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.”                     Id. at 1021-22

(internal quotation and citation omitted).                We may neither reweigh

the    evidence     nor     substitute      our    judgment     for    that     of   the

Commissioner.       Id.

       The record shows that the ALJ adequately considered evidence

of Jimenez’s subjective complaints of pain and that the ALJ’s

conclusions were supported by substantial evidence in the record.

       The ALJ did not err in discrediting Jimenez’s complaints based

on    the    alleged      combined    effects      of   emotional      problems      and

medication       side-effects.        In    the    absence     of   record     evidence

pertaining to these complaints, Jimenez’s “isolated comments” at

the ALJ hearing were “insufficient . . . to raise a suspicion of

non-exertional impairment.” Brock v. Chater, 84 F.3d 726, 728 (5th

Cir. 1996).


                                            2
      Jimenez    also   failed      to    show   that      any   physician        had   a

continuing   medical       relationship       with     him     that   would      justify

considering such a doctor as his “treating” physician as defined by

the Social      Security    Regulations.         See      20   C.F.R.      §   404.1502.

Moreover, he failed to show that any physician, “treating” or

otherwise, had found him to be disabled within the meaning of the

Social Security Act during the relevant period.

      The progress of Jimenez’s case was delayed for two years at

the   administrative       level    because      the      Commissioner         lost   the

recording of the first ALJ hearing.              The case was also delayed by

a remand for a second ALJ hearing to correct defects in the first.

The present court action was delayed by Jimenez’s own requests for

extensions and a stay in an attempt to consolidate the present

claim with a claim for Supplemental Security Income.                       There are no

deadlines for resolving Social Security cases. Heckler v. Day, 467

U.S. 104, 113-15 (1984).           Although the administrative delays are

regrettable,     such   things      are    bound     to    occur      in   many    large

organizations; and Jimenez has failed to show that the delays in

question    justify an otherwise unwarranted finding of disability.

      Jimenez fails to show that he was unable to return to his past

relevant work or other work in the national economy.                           The ALJ’s

decision is supported by substantial evidence in the record, and

the ALJ applied the proper legal standards in evaluating the

evidence.    Accordingly, the judgment of the district court is

AFFIRMED.




                                          3